UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CESAR SIERRO-PINEDA, a/k/a Desiderio Ramirez Duarte, a/k/a
Desiderio Pineda Duarte,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:11-cr-00022-RLV-1)


Submitted:   October 30, 2013             Decided:   November 6, 2013


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, THE LAW OFFICES OF DENZIL H. FORRESTER,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cesar    Sierro-Pineda          pleaded     guilty,     pursuant      to    a

written plea agreement, to conspiracy to distribute and possess

with intent to distribute at least five kilograms of cocaine, at

least fifty grams of actual methamphetamine, and at least 500

grams     of    a      substance       containing      a    detectable       amount       of

methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846

(2012).        The     district       court    sentenced    Sierro-Pineda      to     life

imprisonment.          On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court erred by imposing sentencing enhancements for

Sierro-Pineda’s          role    in     the    offense     and   for    possessing         a

firearm.       In his pro se brief, Sierro-Pineda argues that his

guilty plea was not knowing and voluntary, that the district

court improperly enhanced his sentence in violation of Alleyne

v.   United      States,        133    S.     Ct.   2151   (2013),     and    that     the

Government violated the plea agreement.                    The Government declined

to file a brief.

               We review Sierro-Pineda’s sentence for reasonableness,

“under    a    deferential       abuse-of-discretion         standard.”        Gall       v.

United States, 552 U.S. 38, 41, 51 (2007).                             In assessing a

challenge to the district court’s application of the Guidelines,

we review the district court’s factual findings for clear error

                                               2
and its legal conclusions de novo.                 United States v. Alvarado

Perez, 609 F.3d 609, 612 (4th Cir. 2010).

           First,       counsel    questions     whether       the    district     court

erred in applying a four-level enhancement for Sierro-Pineda’s

role in the offense.          The Sentencing Guidelines provide that a

four-level    enhancement         applies      “[i]f    the     defendant     was     an

organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.”                        U.S. Sentencing

Guidelines    Manual       (“USSG”)       § 3B1.1(a)        (2011).        Here,     the

testimony presented at the sentencing hearing establishes that

the criminal activity involved at least five participants and

that Sierro-Pineda had a leadership role in the drug trafficking

conspiracy    by      recruiting   individuals         to    transport    drugs     from

Mexico and distributing drugs through several co-conspirators.

Thus, the district court did not clearly err in finding that

Sierro-Pineda was an organizer or leader in the conspiracy and

in applying the four-level enhancement under USSG § 3B1.1(a).

           Counsel         next     questions          the      district      court’s

application      of    a   two-level      enhancement         for     Sierro-Pineda’s

firearm possession.         The Sentencing Guidelines provide that the

enhancement      applies    “[i]f     a     dangerous        weapon     (including     a

firearm)   was     possessed.”        USSG     § 2D1.1(b)(1).            “[P]roof    of

constructive possession of the [firearm] is sufficient, and the

Government is entitled to rely on circumstantial evidence to

                                           3
carry its burden.”          United States v. Manigan, 592 F.3d 621, 629

(4th Cir. 2010).          The enhancement is proper when the weapon at

issue “was possessed in connection with drug activity that was

part of the same course of conduct or common scheme as the

offense of conviction,” id. at 628-29 (internal quotation marks

omitted), even in the absence of “proof of precisely concurrent

acts, for example, gun in hand while in the act of storing

drugs, drugs in hand while in the act of retrieving a gun,”

United    States    v.    Harris,    128       F.3d   850,   852     (4th   Cir.   1997)

(internal quotation marks omitted).                     The defendant bears the

burden to show that a connection between his possession of a

firearm and his narcotics offense is “clearly improbable.”                           Id.

at 852-53.        Testimony at Sierro-Pineda’s sentencing established

that firearms are a tool of the drug trafficking trade and that

officers    found    the    firearm       in     a    bedroom   in    Sierro-Pineda’s

residence; Sierro-Pineda did not demonstrate that the connection

between    the    firearm    and    the     conspiracy       offense    was   “clearly

improbable.”       We therefore discern no clear error in application

of the two-level firearm enhancement.

            We     have    carefully        assessed      the   claims      raised    in

Sierro-Pineda’s pro se supplemental brief and conclude that they

lack merit.        In accordance with Anders, we have reviewed the

record in this case and have found no meritorious issues for

appeal.      We    therefore       affirm       Sierro-Pineda’s       conviction     and

                                            4
sentence.        We     deny    without   prejudice    counsel’s      motion     to

withdraw.        This    court    requires    that   counsel   inform    Sierro-

Pineda, in writing, of the right to petition the Supreme Court

of   the   United     States     for   further   review.     If   Sierro-Pineda

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may renew his

motion to withdraw.            Counsel’s motion must state that a copy

thereof    was   served    on    Sierro-Pineda.       We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                          5